Citation Nr: 1606665	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2015, the Veteran withdrew his request for a hearing before the Board.   Thus, there is no outstanding hearing request. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in October 2010 and April 2011, and the examiner determined that he did not have a diagnosis of type II diabetes mellitus.  However, VA treatment records do reference diabetes mellitus.  For example, a December 2014 VA podiatry note shows that the Veteran was recommended for a pair of in-depth diabetic shoes.  A May 2015 optometry note also assessed the Veteran as having borderline diabetes mellitus without retinopathy or clinically significant macular edema in both eyes.  However, none of the available medical records document an actual diagnosis of diabetes mellitus.  It is also unclear as to whether the disorder, if present, has manifested to a degree of 10 percent or more in order to warrant presumptive service connection.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Moreover, a July 2015 VA treatment record notes the Veteran's report that he receives benefits from the Social Security Administration (SSA).  However, it is unclear as to whether they are disability benefits.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   Therefore, the AOJ should attempt to obtain any available SSA records.

Lastly, the Board notes that additional evidence has been received, namely VA medical records in the Virtual VA file that document the Veteran's hemoglobin A1C levels (glucose or sugar).  Those records were not previously considered by the RO in the supplemental statement of the case (SSOC), and the Veteran did not submit a waiver of the RO's initial consideration of the evidence. As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 
 
2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.
 
3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any type II diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a diagnosis of type II diabetes mellitus.  

In making this determination, the examiner should consider the Veteran's report that he has a history of elevated blood glucose readings and is prescribed Gabapentin for diabetic neuropathy, which he has asserted is indicative of a diagnosis of diabetes mellitus.  His representative has also claimed he follows a strict diabetic diet and has been prescribed medications for the control of his blood glucose levels.

If the examiner determines that the Veteran has a diagnosis of diabetes mellitus, he or she should provide the findings necessary to evaluate the disability under the rating criteria.  In particular, the examiner should indicate whether the disorder is managed by a restricted diet, insulin, an oral hypoglycemic agent, and/or regulation of activities.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.
 
4.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence received since the statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


